                           Application GRANTED IN PART. Defendants shall answer, move or
                           otherwise respond to the Complaint by May 21, 2020.

                           Defendants' application to adjourn the initial pretrial conference,
                           scheduled for April 16, 2020, is DENIED. The Court does not
                           ordinarily adjourn initial conferences pending an answer.

                           Dated: April 6, 2020
                                  New York, New York
BY ECF
Honorable Lorna G. Schofield
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

               Re: New York Legal Assistance Group v. DeVos, et al., No. 20 Civ. 1414 (LGS)

Dear Judge Schofield:

       This Office represents Defendants in the above-referenced action. An initial pre-trial
conference is scheduled for April 16, 2020 at 10:40 a.m., and the Government’s deadline to
respond to the Complaint is April 21, 2020.

         With Plaintiff’s consent, I write to respectfully request that the Government be granted a
30-day extension of time to respond to the Complaint, until May 21, 2020. The extension is
sought to allow the Government additional time to obtain and review records that are necessary
for the preparation of a response to the complaint. For the same reason, the Government
respectfully requests that the initial conference be adjourned for 30 days until May 15, 2020, or a
date thereafter convenient to the Court. This is the first request for an extension of the
Government’s time to respond to the Complaint, and the first request for an adjournment of the
initial pre-trial conference.

       I thank the Court for its consideration of this request.

                                                    Respectfully,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York


                                              By: __________________________
                                                  Jennifer C. Simon
                                                  Assistant United States Attorney
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
                                                  Tel.: (212) 637-2746
